Citation Nr: 0918566	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a compression fracture at L5-S1 with degenerative joint 
disease prior to April 8, 2008. 

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a compression fracture at L5-S1 with 
degenerative joint disease beginning April 8, 2008.

3.  Entitlement to a compensable rating for the residuals of 
an avulsion fracture at C7 prior to April 8, 2008, and a 
rating in excess of 10 percent after April 8, 2008. 

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of an avulsion fracture at C7 beginning April 8, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1982 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The issues listed on the title page of this decision 
were remanded by the Board for additional development in 
March 2007.

A May 2008 rating decision granted increased 10 percent 
disability ratings for the residuals of a compression 
fracture at L5-S1 with degenerative joint disease and for the 
residuals of an avulsion fracture at C7.  Effective dates 
were assigned from April 8, 2008.  Therefore, the issues on 
appeal have been revised to reflect this change.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence of record demonstrates that 
beginning December 1, 2003, the Veteran's service-connected 
residuals of a compression fracture at L5-S1 with 
degenerative joint disease has been manifest by arthritis 
with painful motion since his retirement from active service, 
but without evidence of forward flexion of the thoracolumbar 
spine of less than 60 degrees or combined thoracolumbar spine 
motion less than 120 degrees, including as a result of pain 
and dysfunction, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The persuasive evidence of record demonstrates that 
beginning December 1, 2003, the Veteran's service-connected 
residuals of an avulsion fracture at C7 has been manifest by 
arthritis with painful motion since his retirement from 
active service, but without evidence of forward flexion of 
the cervical spine of less than 30 degrees less or combined 
cervical spine motion less than 170 degrees, including as a 
result of pain and dysfunction, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for a 10 rating, but no higher, effective 
from December 1, 2003, for the residuals of a compression 
fracture at L5-S1 with degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5235 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a compression fracture at L5-S1 with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5235 (2008).

3.  The criteria for a 10 rating, but no higher, effective 
from December 1, 2003, for the residuals of an avulsion 
fracture at C7 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5235 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of an avulsion fracture at C7 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5235 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2004, December 2004, and 
April 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2008).

   

   
38 C.F.R. § 4.71, Plate V (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Factual Background and Analysis

Service treatment records show the Veteran received neck and 
low back treatment, including as a result of injuries 
sustained during action in Somolia in December 1992.  
Hospital records dated for the period from December 1992 to 
January 1993 included diagnoses of unilateral right C6 and C7 
facet fractures and a C7 spinous process fracture.  
Complaints of low back pain were also noted.  Magnetic 
resonance imaging (MRI) in August 1993 revealed a focal left-
sided disc herniation at C3-4, a mid-line disc bulge at C4-5, 
and a fracture of the C6 spinous process.  Service treatment 
records include complaints of low back pain.  A December 1994 
report noted diagnoses of cervical/lumbar posttraumatic 
spondylosis.  It was further noted that the Veteran 
complained of low back pain and spasms over the past two 
years.  At his June 2003 retirement examination he complained 
of chronic pain including to the neck and mid/lower back.  
The examiner noted that there was a history of chronic pain 
to the neck and mid/lower back, but no abnormalities of the 
spine were noted upon clinical evaluation.

On VA examination in June 2004 the Veteran complained of 
constant neck pain that was aching, throbbing, and exhausting 
in nature.  He stated that occasionally the pain radiated 
toward his head and down toward his thoracic spine.  He 
estimated his constant pain was five on a ten point scale and 
that his flares after keeping his head in one position were 
at the eight level.  He stated these flares of pain were 
burning and radiating and could last from an hour to two 
days.  He reported he had not missed any work because of neck 
pain.  He also complained of constant, tiring, dull, burning 
low back pain estimated at the five level.  He stated that a 
year and a half earlier he had experienced a flare of 
unbearable, shooting, throbbing back pain estimated at the 
nine level.  He reported his physician had ordered 72 hours 
of bed rest, but that his pain did not return to baseline for 
approximately ten days.  He stated that he had also taken a 
couple of days off work because of pain, but that he had not 
gone to his doctor because he had medication at home.  
Because of his back disorders, he could no longer water ski, 
or drive a race car.  Regarding his activities of daily 
living, he was unable to do farm chores that required heavy 
lifting.  He had no adverse affects except during a flare-up.  
He denied use of mobility devices, instability, giving way, 
weakness, stiffness, fatigability, heat, redness, loss of 
work because of pain, and no physician-prescribed bed rest.   

The examiner noted the Veteran held his head upright and that 
there were no noted abnormal spine curvatures.  He walked 
with a steady gait with good coordination.  His spine was 
symmetrical with good symmetry when moving.  He was able to 
participate in the range of motion evaluation without 
fatigue, posturing, guarding, weakness, or lack of endurance.  
There were no signs of facial or verbal discomfort.  Sensory 
and neurological examinations were within normal limits.  
Deep tendon reflexes and muscle strength against resistance 
were normal.  Shoe wear was equal, bilaterally.  Cervical 
range of motion studies revealed forward flexion from 0 to 
45 degrees, extension backward from 0 to 45 degrees, right 
lateral flexion from 0 to 45 degrees, left lateral flexion 
from 0 to 45 degrees, right lateral rotation from 0 to 80 
degrees, and left lateral rotation from 0 to 80 degrees.  
There was no limited motion, complaints of pain, or 
discomfort and no complaint of pain, weakness, fatigue, or 
lack of endurance with repetitive motion.  Active motion 
equaled passive range of motion.  Lumbar spine range of 
motion studies revealed flexion from 0 to 90 degrees, 
extension from 0 to 30 degrees, right lateral flexion from 0 
to 30 degrees, left lateral flexion from 0 to 30 degrees, 
right lateral rotation from 0 to 30 degrees, and left lateral 
rotation from 0 to 30 degrees.  There was no limited motion, 
complaints of pain, or discomfort and no complaint of pain or 
stiffness upon repetitive motion.  There was no evidence of 
muscle spasm, guarding, or localized tenderness.  Range of 
motion was considered to be normal for the Veteran's age and 
body habitus.  Active lumbar spine motion equaled passive 
range of motion.  X-rays of the neck revealed cervical 
spondylosis and possible mild spondylolisthesis of C3 on C4.  
There were degenerative osteoarthritic changes involving the 
lumbosacral spine and a wedge deformity of the first lumbar 
vertebral body.  The diagnoses included cervical spondylosis 
and possible mild spondylolisthesis of C3 on C4 with full 
range of motion and degenerative osteoarthritic changes of 
the lumbar spine with full range of motion.

In his notice of disagreement the Veteran complained of 
constant back pain.  He stated the disorder required pain 
management with medication and that it had resulted in time 
off from work.  In his substantive appeal he asserted that 
his neck and back disorders caused almost constant pain and 
discomfort which resulted in significant sleep loss and 
fatigue.  

In a March 2006 statement J.B., a co-worker over the previous 
28 months, noted the Veteran had complained of constant back 
and neck pain.  It was further noted that he had required 
frequent breaks to overcome his pain and that he was often 
groggy from lack of sleep or rest.  There was also noted an 
inability to focus and absence from work due to pain.  

A March 2006 statement from the Veteran's private 
chiropractor noted the intensity of pain and symptoms would 
continue to adversely affect his activities of daily living.  
It was noted that the Veteran had reduced cervical and lumbar 
spine motion and that he was unable to perform routine 
household maintenance and yard work without pain.  He was 
also noted to be unable to lift above his shoulders, sleep 
for more than a few hours without waking due to pain, or sit 
at his computer at work for more than short periods of time.

At his personal hearing in March 2006 the Veteran testified 
that he experienced constant low back pain with spasms.  He 
stated he had missed work an average of four hours each month 
over the past three years because of neck and back pain.  He 
reported he had experienced shooting pain down the back of 
his legs, but that he had never been provided a diagnosis of 
radiculopathy.  He denied any lost function in the legs other 
than having had to catch himself while walking down stairs.  
He also stated he experienced constant, fatiguing neck pain.  
He reported he had neck stiffness with a shooting pain down 
the neck to the shoulder.  

In a July 2007 statement W.J.L., a fellow serviceman, 
recalled that the Veteran had been in excellent physical 
condition prior to his injuries in service and that his 
physical abilities had decreased dramatically over the years.  
It was noted that the Veteran had related that he was in 
constant pain and discomfort as a result of his neck and back 
injuries and that he had trouble sleeping and concentrating.  

On VA examination in April 2008 the Veteran complained of 
constant neck pain which he described as tension or pulling 
in nature.  He estimated his pain as one to two on a ten 
point scale and stated that it was relieved by medication.  
It was noted he had no true flare ups of symptoms, that he 
used no aids for walking, and that he reported he could walk 
up to four or five miles.  He also complained of constant low 
back pain estimated at the three to four level.  He described 
tension-type pain with some cramping after sitting.  He 
reported he was able to work as a military contractor, a 
sedentary job, without any limitations.  There was evidence 
of some distraction in mental functioning due to pain.  It 
was noted he stated he could not perform certain work task, 
such as shoveling on his farm. 

The examiner noted the Veteran stood erect with normal gait 
and posture.  There was no tenderness to palpation of the 
neck.  There was a very mild curve to the left in the 
thoracolumbar spine.  Heel and toe walking was normal.  Range 
of motion studies of the neck revealed flexion to 42 degrees 
without pain, extension to 45 degrees with pain, left lateral 
flexion to 23 degrees without pain, right lateral flexion to 
25 degrees with pain at the end point, left rotation to 53 
degrees with pain at the end point, and right rotation to 43 
degrees without pain.  Thoracolumbar range of motion studies 
revealed flexion to 95 degrees with pain at the end point, 
extension to 33 degrees without pain, left lateral flexion to 
30 degrees with pain at the end point, right lateral flexion 
to 30 degrees with pain at the end point, left rotation to 25 
degrees with pain at the end point, and right rotation to 20 
degrees with pain at the end point.  Deep tendon reflexes to 
the upper and lower extremities were 1+ and equal.  Motor and 
sensations were intact.  Straight leg raise testing was 
negative.  Heel and toe walking was normal.  There was no 
additional loss of motion on repetitive use of the cervical 
or lumbar spine.  An MRI scan revealed degenerative 
osteoarthritis of the cervical spine with osteophyte 
formation at C3-4 and degenerative osteoarthritis, disc 
bulging at L4-5, and disc bulging at T-12 and L-1 without 
spinal stenosis.  

Based upon the evidence of record, the Board finds that prior 
to April 8, 2008, the Veteran's service-connected residuals 
of a compression fracture at L5-S1 with degenerative joint 
disease were manifested by X-ray evidence of degenerative 
arthritis with painful motion since his retirement from 
active service.  Under Diagnostic Code 5003, a 10 percent 
rating is for application.  Therefore, an increased 10 
percent rating, but no higher, effective from December 1, 
2003, to April 8, 2008, for the residuals of a compression 
fracture at L5-S1 with degenerative joint disease is 
warranted.

At no time during the appeals process, did the evidence show 
findings of forward flexion of the thoracolumbar spine of 
less than 60 degrees nor combined thoracolumbar spine motion 
less than 120 degrees, including as a result of pain and 
dysfunction.  There is also no present evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis so as to merit a 20 percent or 
higher rating.  Therefore the thoracolumbar spine is 
correctly rated as10 percent disabling.

The persuasive evidence of record also demonstrates that the 
Veteran's service-connected residuals of an avulsion fracture 
at C7 has been manifest by X-ray evidence of degenerative 
arthritis with painful motion since his retirement from 
active service.  Therefore, an increased 10 percent rating, 
but no higher, effective from December 1, 2003, to April 8, 
2008 for the residuals of an avulsion fracture at C7 is 
warranted.

At no time during the appeals process, did the evidence show 
findings of forward flexion of the cervical spine of less 
than 30 degrees nor combined cervical spine motion less than 
170 degrees, including as a result of pain and dysfunction so 
as to merit a 20 percent or higher rating.  Likewise, there 
is no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, so as to 
justify a higher rating.   

The Board finds, however, that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The  service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented and the Veteran is shown to be presently 
employed as a military contractor without any limitations.  
The Board finds the overall evidence of record is not 
indicative of a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 10 percent rating, but no higher, effective 
from December 1, 2003, to April 8, 2008, for the residuals of 
a compression fracture at L5-S1 with degenerative joint 
disease is allowed, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the 
residuals of a compression fracture at L5-S1 with 
degenerative joint disease for the period beginning April 8, 
2008, is denied. 

Entitlement to a 10 percent rating, but no higher, effective 
from December 1, 2003, to April 8, 2008, for the residuals of 
an avulsion fracture at C7 is allowed, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the 
residuals of an avulsion fracture at C7 for the period 
beginning April 8, 2008, is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


